Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 02/11/20. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The information disclosure statements (2) filed on 02/11/20 have been received and are being considered. 
Claim Rejections under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12, 14 and 15 are rejected under 35 U.S.C. §102 as being unpatentable over Kim (US 20150132937).
Regarding claim 1, Kim is directed towards a method of fabricating a plurality of field effect transistors with different threshold voltages (see para [0045]), comprising: forming a first dummy dielectric layer and a second dummy dielectric layer on a first channel region (see elements 42/26 over source/drain); forming a first sacrificial layer and a second sacrificial layer on a second channel region (see 42/46 over source/drain);

performing a heat treatment that causes a reaction between a substrate, the first and second sacrificial layers, and the first and second dummy dielectric layers to form a modified interfacial region between the first sacrificial layer and the adjoining substrate (see para [0101], [0113]-[0114] disclosing diffusion of Germanium).
Regarding claim 2, Kim discloses the method of claim 1, wherein the modified interfacial region has a decreased interfacial trap concentration compared to before the heat treatment (see para [0113]-[0114] disclosing diffusion of Germanium).
Regarding claim 3, Kim discloses the method of claim 2, wherein the modified interfacial region has a thickness of less than 1 nm (see para [0077] disclosing 3 angstroms).
Regarding claim 10, Kim discloses a method of fabricating a plurality of field effect transistors with different threshold voltages, comprising:
forming a first dummy dielectric layer and a second dummy dielectric layer on a first channel region, wherein the first dummy dielectric layer  (see 42/46 fig 4 over source/drain)and second dummy dielectric layer are silicon dioxide (SiO2), see para [0044] disclosing silicon dioxide;
forming a first sacrificial layer and a second sacrificial layer on a second channel region(see 42/46 fig 4 over source/drain), wherein the first sacrificial layer is silicon-germanium oxide (SiGeO) and the second sacrificial layer is silicon-germanium oxide (SiGeO) (see para [0048] disclosing SiGe);
forming the first sacrificial layer and the second dummy dielectric layer on a third channel region(see 42/46 fig 4 over channel); and
performing a heat treatment that causes a reaction between a substrate, the first and second sacrificial layers, and the first and second dummy dielectric layers to form a modified interfacial region between the first sacrificial layer and the adjoining substrate (see para [0051]-[0052]).

Regarding claim 12, Kim discloses the method of claim 10, wherein the modified interfacial region has a decreased germanium concentration (see para [0051]-[0-051] disclosing germanium diffusion).
Regarding claim 14, Kim discloses the method of claim 10, wherein the heat treatment causes germanium (Ge) and oxygen (O) to diffuse between the layers to form silicon dioxide (Si02) and germanium oxide (GeO), wherein the volatile germanium oxide (GeO) diffuses away from an interface region of the sacrificial layers with the substrate to form the modified interfacial region (see para [0051]-[0-051] disclosing germanium diffusion).
Regarding claim 15, Kim discloses the method of claim 14, wherein the modified interfacial region has a thickness of less than 1 nm between the first sacrificial layer and the second channel region (see para [0081]).

Allowable Subject Matter
The cited art do not disclose wherein the heat treatment forms an enlarged dummy dielectric layer from the first sacrificial layer and the second dummy dielectric layer, and a combined dummy dielectric layer from the first dummy dielectric layer and second dummy dielectric layer, as recited in claim 4. Claims 5-9 depend from claim 4 and are also allowable. 
The cited art do not disclose wherein the heat treatment increases the thickness of the second dummy dielectric layer, as recited in claim 13.
The cited art do not disclose performing a heat treatment that causes a reaction between a substrate, the first and second sacrificial layers, and the first and second dummy dielectric layers to form 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813